Citation Nr: 1629426	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of excision of a hematoma and a scar as a result of August 2011 VA surgery.  

6.  Entitlement to total disability based upon individual unemployability (TDIU).





REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION



The Veteran served on active duty from September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The Veteran's appeal originally included a claim for service connection for ischemic heart disease.  In March 2015, the RO issued a rating decision granting service connection for grade I/V early systolic murmur with trace mitral regurgitation (claimed as ischemic heart disease).  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for ischemic heart disease.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
In October 2015, the Veteran filed a claim for service connection for peripheral neuropathy.  In January 2016, the RO issued a rating decision denying service connection for peripheral neuropathy in the bilateral lower extremities and service connection for peripheral neuropathy in the bilateral upper extremities.  The Veteran has not initiated an appeal of the claims but has the remainder of the one-year period from January 19, 2016, to file a notice of disagreement to initiate an appeal of the claim. 

In July 2013, the Veteran acknowledged that he had withdrawn a claim of service connection for high cholesterol in April 2013, but requested that it be reinstated.

In August 2013, the Veteran raised a claim of new and material evidence to reopen a claim of service connection for a skin disability.  

In April 14, 2014, the Veteran submitted a statement by his wife that VA doctors prescribed medication for the Veteran causing colitis.

The issues of claim of service connection for high cholesterol, a claim under 38 U.S.C.A. § 1151 for VA treatment causing colitis, and a claim of new and material evidence to reopen a claim of service connection for a skin disability, have been raised by the record in July 2013, August 2013, and April 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In December 2015, the Board remanded the Veteran's claims to the RO for further development.  The Board directed VA provide the Veteran with VA examinations and obtain an opinion whether the Veteran's right knee disability, left leg disability, and hypertension are related to incidents noted in the service treatment records or service generally or whether these disabilities are secondarily caused by other related service connected disabilities.  As to all claims, the remand also directed further record development regarding missing private and VAMC records.  In addition, the Board directed VA obtain a new opinion regarding the Veteran's 38 U.S.C.A. § 1151 claim.  Finally, the Board directed that the RO further develop the Veteran's TDIU claim for association of the VA Vocational Rehabilitation and Employment folder with the file.

The Board transferred jurisdiction to the RO in December 2015.  The RO returned the Veteran's appeal to the Board in January 2016.  The development directed by the Board's remand has not occurred.  The Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.   

Accordingly, the case is REMANDED for the following action:


1.  Associate the Veteran's Vocational Rehabilitation and Employment folder with the record.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file. 

2.  Obtain all VA treatment records for the Veteran dated from April 2011 to the present.  The request shall specifically request in-patient hospital records from the August 2011 surgery, to include all treatment records, informed consent forms, laboratory or test results, and to include all progress notes, nurses' notes, consultation reports, laboratory, radiological, and other diagnostic studies.

The RO is to specifically request a copy of the Veteran's signed informed consent agreement for the August 2011 surgery.  A written response to that request is required.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file. 

3.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. W. Szydlowski and any other private physician not already of record.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  

If private records are identified, but not obtained, the RO should notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

4.  After the record development is completed, provide the Veteran with a VA joint examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a knee disability for each knee.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner must not rely solely on the absence of knee complaints or treatment in service as the basis for a negative opinion.  The question is whether any current knee disability is related to service.

If the examiner determines that a knee disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any knee disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

5.  After the record development is completed, provide the Veteran with a VA hypertension examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is requested to offer an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner must not rely solely on the absence of hypertension in service as the basis for a negative opinion.  The question is whether hypertension is related to service.

If the examiner determines that hypertension is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) hypertension was caused by or aggravated by the Veteran's service connected disabilities

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

6.  After the development requested is completed, readjudicate the claims for service connection, entitlement to additional benefits under 38 U.S.C.A. § 1151, and for TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







